DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 14 recites the limitation "the calculated optimum material coefficient, the calculated optimum material coefficients" in lines 3-4 of the claim.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if the limitation is referring to material coefficients or optimization parameters as in claim 1.  For examination purpose, the Examiner is interpreting this to be referring to optimization parameters.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6-14, and 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. To determine if a claim is directed to patent ineligible subject matter, the Court has guided the Office to apply the Alice/Mayo test, which requires:
1. Determining if the claim falls within a statutory category;
2A. Determining if the claim is directed to a patent ineligible judicial exception consisting of a law of nature, a natural phenomenon, or abstract idea; and
Step 2A is a two prong inquiry. MPEP 2106.04(II)(A). Under the first prong, examiners evaluate whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. Abstract ideas include mathematical concepts, certain methods of organizing human activity, and mental processes. MPEP 2106.04(a)(2). The second prong is an inquiry into whether the claim integrates a judicial exception into a practical application. MPEP 2106.04(d).
2B. If the claim is directed to a judicial exception, determining if the claim recites limitations or elements that amount to significantly more than the judicial exception. (See MPEP 2106).

Claims 1-4 and 6-10 are analyzed below.  Claims 11-14 and 16-20 are rejected in substantially the same manner.

Step 1: 
	Claims 1 and 11 recite a “non-transitory machine readable medium” and “method” respectively.  A method is a process and a non-transitory machine readable medium is a machine.  All other claims are analyzed in the same way for Step 1.
Step 2A prong 1: 
In order to apply step 2A, a recitation of claim 1 is copied below.  The limitations of the claim that describe an abstract idea are bolded.
A non-transitory machine readable medium storing executable program instructions which when executed by a data processing system cause the data processing system to perform a method, the method comprising:
storing material test data that has been collected from a set of one or more physical measurements; 
storing a set of optimization parameters and storing a set of relationships between a set of material coefficients used in one or more material models and the set of optimization parameters such that values of the material coefficients in at least a portion of the set of material coefficients can be calculated from the set of optimization parameters, wherein the set of optimization parameters have fewer parameters than a total number of coefficients in the set of material coefficients; 
calculating optimum values of the optimization parameters to yield an optimum fit of the one or more material models to the material test data, the optimum fit based on optimum material coefficients calculated from the calculated optimum values of the optimization parameters.
	
	The limitation of “calculating optimum values of the optimization parameters to yield an optimum fit of the one or more material models to the material test data, the optimum fit based on optimum material coefficients calculated from the calculated optimum values of the optimization parameters.” is an abstract idea because it is directed to the mathematical concept of mathematical calculations.  See MPEP 2106.04(a)(2)(I)(C).
Step 2A prong 2:
	Under step 2A prong two, this judicial exception is not integrated into a practical application because the additional claim limitations outside the abstract idea only present general field of use or insignificant extra-solution activity.
	Claim 1 recites “storing material test data that has been collected from a set of one or more physical measurements;” and “storing a set of optimization parameters and storing a set of relationships between a set of material coefficients used in one or more material models and the set of optimization parameters such that values of the material coefficients in at least a portion of the set of material coefficients can be calculated from the set of optimization parameters, wherein the set of optimization parameters have fewer parameters than a total number of coefficients in the set of material coefficients; “. These limitations are found to be insignificant extra-solution activity – mere data gathering.  See MPEP 2106.05(g).
Step 2B:
	The Examiner must consider whether each claim limitation individually or as an ordered combination amount to significantly more than the abstract idea.  This analysis includes determining whether an inventive concept is furnished by an element or a combination of elements that are beyond the judicial exception. For limitations that were categorized as “apply it” or generally linking the use of the abstract idea to a particular technological environment or field of use, the analysis is the same. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. See MPEP 2106.04(d) referencing MPEP 2106.05(h) and MPEP2106.05(g). Considering the claim limitations as an ordered combination, claim 1 does not include significantly more than the abstract idea.

Claim 2 Step 2A prong 1:
 	Claim 2 inherits the abstract idea of claim 1 and further recites “The medium as in claim 1, wherein the set of material coefficients comprises a first subset of material coefficients and a second subset of material coefficients, and the second subset of material coefficients is the portion of the set of material coefficients that is 19-068-US-28-calculated from the set of optimization parameters; and wherein the method further comprises: calculating the first subset of material coefficients from the stored material test data before calculating the optimum values.”
	As bolded above, “calculating” is an abstract idea because it is directed to the mathematical concept of mathematical calculations.  See MPEP 2106.04(a)(2)(I)(C).
Step 2A prong 2:
Under step 2A prong two, this judicial exception is not integrated into a practical application because the additional claim limitations outside the abstract idea only present general field of use or insignificant extra-solution activity.
Claim 2 recites “wherein the set of material coefficients comprises a first subset of material coefficients and a second subset of material coefficients”. This limitation is found to be insignificant extra-solution activity – selecting a particular data source.  See MPEP 2106.05(g).
Step 2B:
	The Examiner must consider whether each claim limitation individually or as an ordered combination amount to significantly more than the abstract idea.  This analysis includes determining whether an inventive concept is furnished by an element or a combination of elements that are beyond the judicial exception. For limitations that were categorized as “apply it” or generally linking the use of the abstract idea to a particular technological environment or field of use, the analysis is the same. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. See MPEP 2106.04(d) referencing MPEP 2106.05(h) and MPEP2106.05(g). Considering the claim limitations as an ordered combination, claim 2 does not include significantly more than the abstract idea.

Claim 3 Step 2A prong 1:
 	Claim 3 inherits the abstract idea of claim 2 and further recites “wherein the optimum fit is based on a desired error level.” The limitation of “wherein the optimum fit is based on a desired error level.” is an abstract idea because it is directed to the mathematical concept of mathematical calculations. Finding the optimum fit and the error are both mathematical calculations. See MPEP 2106.04(a)(2)(I)(C).
Step 2A prong 2:
	Under step 2A prong two, this judicial exception is not integrated into a practical application because the claim provides no additional limitations outside the abstract idea.
Step 2B:
	The Examiner must consider whether each claim limitation individually or as an ordered combination amount to significantly more than the abstract idea.  This analysis includes determining whether an inventive concept is furnished by an element or a combination of elements that are beyond the judicial exception. For limitations that were categorized as “apply it” or generally linking the use of the abstract idea to a particular technological environment or field of use, the analysis is the same. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. See MPEP 2106.04(d) referencing MPEP 2106.05(h) and MPEP2106.05(g). Considering the claim limitations as an ordered combination, claim 3 does not include significantly more than the abstract idea.

Claim 4 Step 2A prong 2:
	Claim 4 inherits the abstract ideas of claim 2.
Step 2A prong 2:
Under step 2A prong two, this judicial exception is not integrated into a practical application because the additional claim limitations outside the abstract idea only present general field of use or insignificant extra-solution activity.
Claim 4 recites “performing one or more simulations of a simulated physical object that contains one or more materials associated with the calculated optimum material coefficient, the calculated optimum material coefficients used in the one or more simulations to determine the behavior of the one or more materials in the simulation of the simulated physical object.” The limitation does not integrate the judicial exception into a practical application because it is mere instructions to “apply it”, the abstract idea being mathematical calculations. See MPEP 2106.05(f). 
Step 2B:
	The Examiner must consider whether each claim limitation individually or as an ordered combination amount to significantly more than the abstract idea.  This analysis includes determining whether an inventive concept is furnished by an element or a combination of elements that are beyond the judicial exception. For limitations that were categorized as “apply it” or generally linking the use of the abstract idea to a particular technological environment or field of use, the analysis is the same. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. See MPEP 2106.04(d) referencing MPEP 2106.05(h) and MPEP2106.05(g). Considering the claim limitations as an ordered combination, claim 4 does not include significantly more than the abstract idea.

Claim 6 Step 2A prong 1: 
	Claim 6 inherits the abstract idea of claim 2.
Step 2A prong 2:
	Under step 2A prong two, this judicial exception is not integrated into a practical application because the additional claim limitations outside the abstract idea only present general field of use or insignificant extra-solution activity.
	The limitation “the method uses specified ranges of possible values for each of the optimization parameters in the set of optimization parameters to allow the set of optimization parameters to work for a variety of different materials.” does not integrate the judicial exception into a practical application as it is instructions to merely “apply it”. See MPEP 2106.05(f).
Step 2B:
	The Examiner must consider whether each claim limitation individually or as an ordered combination amount to significantly more than the abstract idea.  This analysis includes determining whether an inventive concept is furnished by an element or a combination of elements that are beyond the judicial exception. For limitations that were categorized as “apply it” or generally linking the use of the abstract idea to a particular technological environment or field of use, the analysis is the same. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. See MPEP 2106.04(d) referencing MPEP 2106.05(h) and MPEP2106.05(g). Considering the claim limitations as an ordered combination, claim 6 does not include significantly more than the abstract idea.

Claim 7 Step 2A prong 1:
	Claim 7 inherits the abstract idea of claim 2 and further recites “wherein the optimum values are calculated iteratively in a solver that determines whether a fit is within a threshold value of a desired error level”. The limitation is an abstract idea because it is directed to the mathematical concept of mathematical calculations.  See MPEP 2106.04(a)(2)(I)(C).
Step 2A prong 2:
Under step 2A prong two, this judicial exception is not integrated into a practical application because there are no additional claim limitations outside the abstract idea.
Step 2B:
	The Examiner must consider whether each claim limitation individually or as an ordered combination amount to significantly more than the abstract idea.  This analysis includes determining whether an inventive concept is furnished by an element or a combination of elements that are beyond the judicial exception. For limitations that were categorized as “apply it” or generally linking the use of the abstract idea to a particular technological environment or field of use, the analysis is the same. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. See MPEP 2106.04(d) referencing MPEP 2106.05(h) and MPEP2106.05(g). Considering the claim limitations as an ordered combination, claim 7 does not include significantly more than the abstract idea.

Claim 8 Step 2A prong 1:
	Claim 8 inherits the abstract idea of claim 2.
Step 2A prong 2:
Under step 2A prong two, this judicial exception is not integrated into a practical application because the additional claim limitations outside the abstract idea only present general field of use or insignificant extra-solution activity.
Claim 8 recites “the material test data comprises one or more of: low cycle fatigue (LCF) test data for a physical object, or complex LCF (CLCF) test data, or uniaxial test data, or creep test data, or strain hold test data, or TMF test data; and the one or more material models comprise one or more of: a Chaboche Kinematic Hardening model; a Kinematic Static Recovery model; and an Exponential Visco Hardening (Vi scoplasticity) model.”. The limitation does not integrate the judicial exception into a practical application as it is linking to the general field of use of material testing and design.  See MPEP 2106.05(h).
Step 2B:
	The Examiner must consider whether each claim limitation individually or as an ordered combination amount to significantly more than the abstract idea.  This analysis includes determining whether an inventive concept is furnished by an element or a combination of elements that are beyond the judicial exception. For limitations that were categorized as “apply it” or generally linking the use of the abstract idea to a particular technological environment or field of use, the analysis is the same. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. See MPEP 2106.04(d) referencing MPEP 2106.05(h) and MPEP2106.05(g). Considering the claim limitations as an ordered combination, claim 8 does not include significantly more than the abstract idea.

Claim 9 Step 2A prong 1:
	Claim 9 inherits the abstract idea of claim 2 and further recites “wherein the optimum fit is based on errors computed at only selected points of the material test data.”. The limitation is an abstract idea because it is directed to the mathematical concept of mathematical calculations.  See MPEP 2106.04(a)(2)(I)(C).
Step 2A prong 2:
Under step 2A prong two, this judicial exception is not integrated into a practical application because there are no additional claim limitations outside the abstract idea.
Step 2B:
	The Examiner must consider whether each claim limitation individually or as an ordered combination amount to significantly more than the abstract idea.  This analysis includes determining whether an inventive concept is furnished by an element or a combination of elements that are beyond the judicial exception. For limitations that were categorized as “apply it” or generally linking the use of the abstract idea to a particular technological environment or field of use, the analysis is the same. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. See MPEP 2106.04(d) referencing MPEP 2106.05(h) and MPEP2106.05(g). Considering the claim limitations as an ordered combination, claim 9 does not include significantly more than the abstract idea.

Claim 10 Step 2A prong 1:
	Claim 10 inherits the abstract idea of claim 2.
Step 2A prong 2:
Under step 2A prong two, this judicial exception is not integrated into a practical application because the additional claim limitations outside the abstract idea only present general field of use or insignificant extra-solution activity.
Claim 10 recites “modifying some values in the second subset to apply a second material model in calculating the optimum values”. The limitation does not integrate the judicial exception into a practical application as it is insignificant extra-solution activity – selecting a data source or type of data to be manipulated.  See MPEP 2106.05(h).
Step 2B:
	The Examiner must consider whether each claim limitation individually or as an ordered combination amount to significantly more than the abstract idea.  This analysis includes determining whether an inventive concept is furnished by an element or a combination of elements that are beyond the judicial exception. For limitations that were categorized as “apply it” or generally linking the use of the abstract idea to a particular technological environment or field of use, the analysis is the same. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. See MPEP 2106.04(d) referencing MPEP 2106.05(h) and MPEP2106.05(g). Considering the claim limitations as an ordered combination, claim 10 does not include significantly more than the abstract idea.

Claims 1-4 and 6-10 are analyzed above.  Claims 11-14 and 16-20 are rejected in substantially the same manner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-7, 9-14, 16-17, 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cojocaru et al. (US 2020/0210542 A1).
Regarding claim 1, Cojocaru teaches a non-transitory machine readable medium storing executable program instructions which when executed by a data processing system cause the data processing system to perform a method, the method comprising: ([0074] "As used herein, the terms "machine readable medium" "computer-readable medium" refers to any computer program product, apparatus and/or device (e.g., magnetic discs, optical disks, memory, Programmable Logic Devices (PLDs)) used to provide machine instructions and/or data to a programmable processor, including a machine-readable medium that receives machine instructions as a machine-readable signal. The "machine-readable medium" and "computer-readable medium," however, do not include transitory signals.") storing material test data that has been collected from a set of one or more physical measurements ([0030] "To prepare for calibration of the material model within the simulation software system 120, the user 102 gathers real-world test data."); storing a set of optimization parameters ([0031] "Each material model includes one or more configurable parameters (e.g., typically coefficients of underlying equation variables) through which the response of the material model may be calibrated to alter the model response.")  and storing a set of relationships between a set of material coefficients used in one or more material models and the set of optimization parameters ([0063] "The additional configuration may include, for example, allowing the user 102 to select which design parameters to use of those available for the selected material model, automatically populating initial values for the design parameters, allowing the user 102 to enter or alter those design parameters." The material coefficients are design parameters and are the initial values of the optimization parameters.) such that values of the material coefficients in at least a portion of the set of material coefficients can be calculated from the set of optimization parameters ([0063] The optimization parameters are a subset of the material coefficients, the same subset as “at least a portion of the set”, so the values can be calculated by extracting them from the dataset.) wherein the set of optimization parameters have fewer parameters than a total number of coefficients in the set of material coefficients ([0066]  “The material model panel 410 includes a list of design parameters 412 provided by the model, check boxes indicating which design parameters 412 the user 102 has elected to use during this calibration, as well as display boxes for associated parameter values 414.” The design parameters (material coefficients) that were selected are optimization parameters. ) and calculating optimum values of the optimization parameters to yield an optimum fit of the one or more material models to the material test data ([0045] "In the example embodiment, the calibration computation module 220 performs an iterative minimization process that uses a user-selected numerical minimization algorithm to calibrate the material model, starting with the initial parameter values."). the optimum fit based on optimum material coefficients calculated from the calculated optimum values of the optimization parameters ([0063] "The additional configuration may include, for example, allowing the user 102 to select which design parameters to use of those available for the selected material model, automatically populating initial values for the design parameters, allowing the user 102 to enter or alter those design parameters." The material coefficients are design parameters and are the initial values of the optimization parameters. After the calibration/optimization is completed, the optimum fit is described by the optimum material coefficients which are equal to the calculated optimum values of the optimization parameters.).
	Regarding claim 2, Cojocaru teaches the medium as in claim 1, wherein the set of material coefficients comprises a first subset of material coefficients and a second subset of material coefficients ([0066] “In this example, Ogden includes design parameters mu1, alpha1, mu2, alpha2, mu3, alpha3, D1, D2, and D3, and the user 102 has elected to use all design parameters except D1, D2, and D3.” The subsets are selected parameters and unselected parameters.), and the second subset of material coefficients is the portion of the set of material coefficients that is calculated from the set of optimization parameters([0063] The optimization parameters are a subset of the material coefficients, the same subset as “at least a portion of the set”, so the values can be calculated by extracting them from the dataset.); and wherein the method further comprises: calculating the first subset of material coefficients from the stored material test data before calculating the optimum values (Fig. 6 and [0067] The stress and strain parameters are calculated and plotted before calibration).
	Regarding claim 3, Cojocaru teaches the medium as in claim 2 wherein the optimum fit is based on a desired error level ( [0064] “The material calibration module 130 then evaluates the model results for that iteration against the objective function with the penalty function to determine whether the model results have produced an error below a pre-determined convergence value.”).
	Regarding claim 4, Cojocaru teaches the medium as in claim 2 wherein the method further comprises: performing one or more simulations of a simulated physical object that contains one or more materials associated with the calculated optimum material coefficient ([0005] “The optimization process generates a calibrated material model. The instructions also cause the processor to assign the calibrated material model to a component of a simulation model based on input from the user. A real-world equivalent of the component is made of the physical material. The instructions further cause the processor to perform a simulation that includes the component. The simulation uses the stable material model and stable set of parameters to simulate response of the real-world equivalent during the simulation.”)., the calculated optimum material coefficients used in the one or more simulations to determine the behavior of the one or more materials in the simulation of the simulated physical object ([0005] “The simulation uses the stable material model and stable set of parameters to simulate response of the real-world equivalent during the simulation.”).
Regarding claim 6, Cojocaru teaches the medium as in claim 2 wherein the method uses specified ranges of possible values for each of the optimization parameters in the set of optimization parameters to allow the set of optimization parameters to work for a variety of different materials ([0042] “Further, in the example embodiment, the stability configuration module 218 allows the user 102 to identify one or more strain ranges of interest for this calibration. For example, the user 102 may wish to have the material model stable across one or more ranges of strains, and optionally or one or more modes of deformation. As such, the stability configuration module 218 allows the user 102 to enter strain ranges such as, for example, a range of strain in the loading direction and lateral direction, a volume ratio, and a shear strain.”).
	Regarding claim 7, Cojocaru teaches the medium as in claim 2 wherein the optimum values are calculated iteratively in a solver ([0005] “The instructions also cause the processor to perform an iterative optimization process to calibrate the material model.”) that determines whether a fit is within a threshold value of a desired error level ([0064] “The material calibration module 130 then evaluates the model results for that iteration against the objective function with the penalty function to determine whether the model results have produced an error below a pre-determined convergence value.”).
	Regarding claim 9, Cojocaru teaches the medium as in claim 2 wherein the optimum fit is based on errors computed at only selected points of the material test data (Fig. 4 #430 There are a limited number of selected measured data points on the stress/strain plot. The continuous optimized curve is compared to the non-continuous test data to calculate the error.  The loaded test points are selected points of the material test data.).
	Regarding claim 10, Cojocaru teaches the medium as in claim 2 wherein the method further comprises: modifying some values in the second subset to apply a second material model in calculating the optimum values ([0066] “In the example embodiment, the graphical user interface includes a material model panel 410 within which the user 102 has selected a hyperelastic Ogden material model for calibration. The material model panel 410 includes a list of design parameters 412 provided by the model, check boxes indicating which design parameters 412 the user 102 has elected to use during this calibration, as well as display boxes for associated parameter values 414. In this example, Ogden includes design parameters mu1, alpha1, mu2, alpha2, mu3, alpha3, D1, D2, and D3, and the user 102 has elected to use all design parameters except D1, D2, and D3.” The user has the ability to select from a list of material models.  The user can also modify the second subset by selecting or excluding parameters from the optimization.).
Regarding claim 11, Cojocaru teaches a machine implemented method, the method comprising: [0001] “This disclosure relates generally to simulation systems and, more particularly, to systems and methods for stability-based constrained numerical calibration of material models in computer simulations.”) storing material test data that has been collected from a set of one or more physical measurements ([0030] "To prepare for calibration of the material model within the simulation software system 120, the user 102 gathers real-world test data."); storing a set of optimization parameters ([0031] "Each material model includes one or more configurable parameters (e.g., typically coefficients of underlying equation variables) through which the response of the material model may be calibrated to alter the model response.")  and storing a set of relationships between a set of material coefficients used in one or more material models and the set of optimization parameters ([0063] "The additional configuration may include, for example, allowing the user 102 to select which design parameters to use of those available for the selected material model, automatically populating initial values for the design parameters, allowing the user 102 to enter or alter those design parameters." The material coefficients are design parameters and are the initial values of the optimization parameters.) such that values of the material coefficients in at least a portion of the set of material coefficients can be calculated from the set of optimization parameters ([0063] The optimization parameters are a subset of the material coefficients, the same subset as “at least a portion of the set”, so the values can be calculated by extracting them from the dataset.) wherein the set of optimization parameters have fewer parameters than a total number of coefficients in the set of material coefficients ([0066]  “The material model panel 410 includes a list of design parameters 412 provided by the model, check boxes indicating which design parameters 412 the user 102 has elected to use during this calibration, as well as display boxes for associated parameter values 414.” The design parameters (material coefficients) that were selected are optimization parameters. ) and calculating optimum values of the optimization parameters to yield an optimum fit of the one or more material models to the material test data ([0045] "In the example embodiment, the calibration computation module 220 performs an iterative minimization process that uses a user-selected numerical minimization algorithm to calibrate the material model, starting with the initial parameter values."). the optimum fit based on optimum material coefficients calculated from the calculated optimum values of the optimization parameters ([0063] "The additional configuration may include, for example, allowing the user 102 to select which design parameters to use of those available for the selected material model, automatically populating initial values for the design parameters, allowing the user 102 to enter or alter those design parameters." The material coefficients are design parameters and are the initial values of the optimization parameters. After the calibration/optimization is completed, the optimum fit is described by the optimum material coefficients which are equal to the calculated optimum values of the optimization parameters.).
	Regarding claim 12, Cojocaru teaches the method as in claim 11, wherein the set of material coefficients comprises a first subset of material coefficients and a second subset of material coefficients ([0066] “In this example, Ogden includes design parameters mu1, alpha1, mu2, alpha2, mu3, alpha3, D1, D2, and D3, and the user 102 has elected to use all design parameters except D1, D2, and D3.” The subsets are selected parameters and unselected parameters.), and the second subset of material coefficients is the portion of the set of material coefficients that is calculated from the set of optimization parameters([0063] The optimization parameters are a subset of the material coefficients, the same subset as “at least a portion of the set”, so the values can be calculated by extracting them from the dataset.); and wherein the method further comprises: calculating the first subset of material coefficients from the stored material test data before calculating the optimum values (Fig. 6 and [0067] The stress and strain parameters are calculated and plotted before calibration).
	Regarding claim 13, Cojocaru teaches the method as in claim 12 wherein the optimum fit is based on a desired error level ( [0064] “The material calibration module 130 then evaluates the model results for that iteration against the objective function with the penalty function to determine whether the model results have produced an error below a pre-determined convergence value.”).
	Regarding claim 14, Cojocaru teaches the method as in claim 12 wherein the method further comprises: performing one or more simulations of a simulated physical object that contains one or more materials associated with the calculated optimum material coefficient ([0005] “The optimization process generates a calibrated material model. The instructions also cause the processor to assign the calibrated material model to a component of a simulation model based on input from the user. A real-world equivalent of the component is made of the physical material. The instructions further cause the processor to perform a simulation that includes the component. The simulation uses the stable material model and stable set of parameters to simulate response of the real-world equivalent during the simulation.”)., the calculated optimum material coefficients used in the one or more simulations to determine the behavior of the one or more materials in the simulation of the simulated physical object ([0005] “The simulation uses the stable material model and stable set of parameters to simulate response of the real-world equivalent during the simulation.”).
Regarding claim 16, Cojocaru teaches the method as in claim 12 wherein the method uses specified ranges of possible values for each of the optimization parameters in the set of optimization parameters to allow the set of optimization parameters to work for a variety of different materials ([0042] “Further, in the example embodiment, the stability configuration module 218 allows the user 102 to identify one or more strain ranges of interest for this calibration. For example, the user 102 may wish to have the material model stable across one or more ranges of strains, and optionally or one or more modes of deformation. As such, the stability configuration module 218 allows the user 102 to enter strain ranges such as, for example, a range of strain in the loading direction and lateral direction, a volume ratio, and a shear strain.”).
	Regarding claim 17, Cojocaru teaches the method as in claim 12 wherein the optimum values are calculated iteratively in a solver ([0005] “The instructions also cause the processor to perform an iterative optimization process to calibrate the material model.”) that determines whether a fit is within a threshold value of a desired error level ([0064] “The material calibration module 130 then evaluates the model results for that iteration against the objective function with the penalty function to determine whether the model results have produced an error below a pre-determined convergence value.”).
	Regarding claim 19, Cojocaru teaches the method as in claim 12 wherein the optimum fit is based on errors computed at only selected points of the material test data (Fig. 4 #430 There are a limited number of selected measured data points on the stress/strain plot. The continuous optimized curve is compared to the non-continuous test data to calculate the error.  The loaded test points are selected points of the material test data.).
	Regarding claim 20, Cojocaru teaches the method as in claim 12 wherein the method further comprises: modifying some values in the second subset to apply a second material model in calculating the optimum values ([0066] “In the example embodiment, the graphical user interface includes a material model panel 410 within which the user 102 has selected a hyperelastic Ogden material model for calibration. The material model panel 410 includes a list of design parameters 412 provided by the model, check boxes indicating which design parameters 412 the user 102 has elected to use during this calibration, as well as display boxes for associated parameter values 414. In this example, Ogden includes design parameters mu1, alpha1, mu2, alpha2, mu3, alpha3, D1, D2, and D3, and the user 102 has elected to use all design parameters except D1, D2, and D3.” The user has the ability to select from a list of material models.  The user can also modify the second subset by selecting or excluding parameters from the optimization.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Cojocaru et al. (US 2020/0210542 A1) in view of Ayyagari et al. (US 2021/0240896 A1).
Regarding claim 5, Cojocaru teaches the medium as in claim 4 wherein the one or more simulations provide one or more results that indicate one or more of: a performance of the physical object (Abstract “simulate response of the real-world equivalent during the simulation.” Simulating the response is simulating the performance. Under broadest reasonable interpretation, only one of the listed alternatives must be taught.) Cojocaru does not explicitly teach wherein the method further comprises: revising a design of the physical object based on the one or more results.
Ayyagari does teach wherein the method further comprises: revising a design of the physical object based on the one or more results (Abstract “evaluating a performance of a software algorithm on the digital system to determine an effect of the material or process change for the semiconductor manufacturing process.”).
Cojocaru and Ayyagari are analogous because they are from the “same field of endeavor” material simulation.
Before the effective filing date of the claimed invention, it would have been obvious to one of the ordinary skill in the art, having the teachings of Cojocaru and Ayyagari before him or her, to modify Cojocaru to include design revision as taught by Ayyagari.
The suggestion/motivation for doing so would have been Ayyagari [0017] “Finally, the embodiments described herein dramatically reduce the time it takes to evaluate a material/process change by aggregating each stage of the process—from materials to full systems—into a single software workflow. This combination of advantages provided by these embodiments reduces the previous multi-year process for evaluating material/process changes at the equipment manufacturer down to days or weeks at most.”
 Regarding claim 15, Cojocaru teaches the method as in claim 14 wherein the one or more simulations provide one or more results that indicate one or more of: a performance of the physical object (Abstract “simulate response of the real-world equivalent during the simulation.” Simulating the response is simulating the performance. Under broadest reasonable interpretation, only one of the listed alternatives must be taught.) Cojocaru does not explicitly teach wherein the method further comprises: revising a design of the physical object based on the one or more results.
Ayyagari does teach wherein the method further comprises: revising a design of the physical object based on the one or more results (Abstract “evaluating a performance of a software algorithm on the digital system to determine an effect of the material or process change for the semiconductor manufacturing process.”).
Cojocaru and Ayyagari are analogous because they are from the “same field of endeavor” material simulation.
Before the effective filing date of the claimed invention, it would have been obvious to one of the ordinary skill in the art, having the teachings of Cojocaru and Ayyagari before him or her, to modify Cojocaru to include design revision as taught by Ayyagari.
The suggestion/motivation for doing so would have been Ayyagari [0017] “Finally, the embodiments described herein dramatically reduce the time it takes to evaluate a material/process change by aggregating each stage of the process—from materials to full systems—into a single software workflow. This combination of advantages provided by these embodiments reduces the previous multi-year process for evaluating material/process changes at the equipment manufacturer down to days or weeks at most.”

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cojocaru et al. (US 2020/0210542 A1) in view of Bouchenot et al. “A Reduced Order Constitutive Modeling Approach for a Material Subjected to Combined Cycle Fatigue” 2018.
Regarding claim 8, Cojocaru teaches the medium as in claim 2 wherein the material test data comprises one or more of: uniaxial test data ([0030] “A real material (also referred to herein as the “subject material”) may be tested in a laboratory under specific loading conditions, during which a specimen made of the real material is subjected to one or more deformation modes (e.g., tensile and compressive uniaxial loading, tensile and compressive biaxial loading, tensile and compressive planar loading (also known as pure shear loading), volumetric loading, and simple shear loading).” Under broadest reasonable interpretation, only one of the listed alternatives must be taught.); but Cojocaru does not explicitly teach the one or more material models comprise one or more of: a Chaboche Kinematic Hardening model; a Kinematic Static Recovery model; and an Exponential Visco Hardening (Vi scoplasticity) model.
Bouchenot does teach the one or more material models comprise one or more of: a Chaboche Kinematic Hardening model ( pg. 7 ¶ 2 “The NLKH model, frequently referred to as the Chaboche non-linear kinematic hardening model, characterizes the plastic response by equating the resulting back stress as a collection of superimposed Armstrong-Fredrick (A-F) kinematic hardening [22] models and a component for change in temperature [23, 24].” Under broadest reasonable interpretation, only one of the listed alternatives must be taught.).
Cojocaru and Bouchenot are analogous because they are from the “same field of endeavor” material simulation.
Before the effective filing date of the claimed invention, it would have been obvious to one of the ordinary skill in the art, having the teachings of Cojocaru and Bouchenot before him or her, to modify Cojocaru to include material models as taught by Bouchenot
The suggestion/motivation for doing so would have been Bouchenot pg. 2 ¶ 3 “The modeling framework introduced in this paper presents a robust and accurate approach for the rapid development of constitutive models and parameters.”
 Regarding claim 18, Cojocaru teaches the method as in claim 12 wherein the material test data comprises one or more of: uniaxial test data ([0030] “A real material (also referred to herein as the “subject material”) may be tested in a laboratory under specific loading conditions, during which a specimen made of the real material is subjected to one or more deformation modes (e.g., tensile and compressive uniaxial loading, tensile and compressive biaxial loading, tensile and compressive planar loading (also known as pure shear loading), volumetric loading, and simple shear loading).” Under broadest reasonable interpretation, only one of the listed alternatives must be taught.); but Cojocaru does not explicitly teach the one or more material models comprise one or more of: a Chaboche Kinematic Hardening model; a Kinematic Static Recovery model; and an Exponential Visco Hardening (Vi scoplasticity) model.
Bouchenot does teach the one or more material models comprise one or more of: a Chaboche Kinematic Hardening model ( pg. 7 ¶ 2 “The NLKH model, frequently referred to as the Chaboche non-linear kinematic hardening model, characterizes the plastic response by equating the resulting back stress as a collection of superimposed Armstrong-Fredrick (A-F) kinematic hardening [22] models and a component for change in temperature [23, 24].” Under broadest reasonable interpretation, only one of the listed alternatives must be taught.).
Cojocaru and Bouchenot are analogous because they are from the “same field of endeavor” material simulation.
Before the effective filing date of the claimed invention, it would have been obvious to one of the ordinary skill in the art, having the teachings of Cojocaru and Bouchenot before him or her, to modify Cojocaru to include material models as taught by Bouchenot
The suggestion/motivation for doing so would have been Bouchenot pg. 2 ¶ 3 “The modeling framework introduced in this paper presents a robust and accurate approach for the rapid development of constitutive models and parameters.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Witkowski et al. (US 11,347,911 B2) relates to optimizing a curve in material simulation, and Lui et al. (CN104614985A) relates to reducing the order of a simulation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TROY A MAUST whose telephone number is (571)272-1931. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571) 272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.A.M./Examiner, Art Unit 2148                                                                                                                                                                                                        

/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148